Citation Nr: 1548446	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-01 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbar strain.

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected cervical strain.

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to service connection for onychomycosis, bilateral feet.

5.  Entitlement to service connection for eczema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to July 1980, July 1993 to October 1993, and from February 2007 to December 2007, with many years of additional service in the United States Navy Reserves. 

This appeal to the Board of Veterans' Appeals  (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge at a September 2015 hearing held at the RO in Seattle, Washington.  A transcript is associated with the claims file.

The record contains evidence not yet considered by the RO, but the Veteran submitted a September 2015 waiver of his right to have his case remanded to the RO for review of the additional evidence.  The Board may proceed to the merits.  See 38 C.F.R. § 20.1304(c).

In addition to the issues listed above, the Veteran also perfected an appeal on the issue of entitlement to service connection for irritable bowel syndrome.  However, prior to certification of this appeal to the Board, the Seattle RO granted service connection for irritable bowel syndrome in an August 2013 rating decision.  Therefore, that issue is not before the Board.

FINDINGS OF FACT

1.  The Veteran's service-connected back disability is manifested by limitation of motion of the thoracolumbar spine of, at most, 80 degrees forward flexion with combined range of motion of greater than 120 degrees, complaints of pain including with flare-ups after activity, stiffness, occasional interference with ambulation, particularly on inclines, and some functional limitations, but with no evidence of ankylosis of any kind.

2.  At his September 2015 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran expressly stated that he wished to withdraw his appeal with respect to his claim of entitlement to a higher initial rating for his neck disability and with respect to each of the three service connection issues on appeal (i.e. issues numbered two through five above).


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no more, for a lumbar strain have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for withdrawal of an appeal with respect to the claim for a higher rating for a neck disability and the service connection claims (i.e. issues numbered two through five above) have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

At his September 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative stated on the record that the Veteran desired to withdraw his appeal with respect to the issues of (1) entitlement to a rating in excess of 20 percent disabling for a neck (cervical spine) disability; (2) entitlement to service connection for a sinus condition; (3) entitlement to service connection for onychomycosis, bilateral feet; and, (4) entitlement to service connection for eczema.  The Board finds that the Veteran's statements at the September 2015 Board hearing expressed a clear intent to withdraw his appeal of the specified issues and the request to withdraw, therefore, satisfies the procedural requirements of 38 C.F.R. § 20.204(b).  

The Board concludes that no allegations of errors of fact or law remain for appellate consideration with respect to the issues numbered two through five above.  Accordingly, the Board does not have jurisdiction to review the merits of those claims, and the appeal with respect to those issues is dismissed.

II.  Merits:  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

Provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III.  Increased Rating: Back Disability

The Veteran is appealing the original assignment of a disability evaluation following award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In assigning disability ratings, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, the assignment of separate evaluations for separate and distinct symptomatology is not precluded where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran claims entitlement to an initial rating in excess of 10 percent for his service-connected back disability which is currently rated under Diagnostic Code (DC) 5237.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

Disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine (the "Formula").  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  The Formula provides, in relevant part, the following ratings:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Id.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Finally, a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4).  

"Unfavorable ankylosis" is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dislocation; or neurologic symptoms due to nerve root stretching."  See id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id., Note (5).  

The rating criteria are to be applied irrespective of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, Introductory Note to General Rating Formula for Diseases and Injuries of the Spine; see also 68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  Intervertebral Disc Syndrome (IVDS), subject to rating under Diagnostic Code 5243, is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The criteria contained in Diagnostic Code (DC) 5243 provides for a 20 percent evaluation where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1). If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

In determining the actual degree of disability with respect to the Veteran's back disability, contemporaneous medical records and objective examinations by medical professionals are more probative of the degree of the Veteran's impairment than his or others' lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who appears from the record to lack medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board has, however, considered his reports of symptoms and their severity in the light of the competent medical evidence of record.

Evidence and Analysis

The Board will briefly summarize the most relevant medical evidence including the two VA examinations to determine the severity of his service-connected back disability.

The Veteran established care with the VA soon after his most recent period of active service and, with respect to his spine, complained primarily of neck pain.  See, e.g., March 2008 VA Progress Note (documenting complaints of neck pain, but not back pain, and decreased range of motion of neck, but not back).  His treating physicians requested diagnostic imaging which revealed mild arthritis of the lumbar spine.  See March 2008 VA Radiology Report (noting "mild degenerative changes" of the lumbar spine, particularly at L3-L4).

In April 2008, the Veteran underwent a VA examination in connection with his claim of entitlement to service connection for, among other disabilities, a back condition.  The examiner noted the history of the Veteran's back injury and his subjective reports of morning stiffness with reduced range of motion and increased pain with repetitive movement.  The Veteran had not been prescribed bed rest in the last year for an incapacitating episode of pain, activities of daily living were not affected, and there were no flare-ups as the Veteran indicated the pain was essentially the same from day-to-day.

Physical examination showed normal spinal architecture and no lumbar tenderness.  The examiner noted spasm, but no pain on movement or increased pain on repetitive movement.  Range of motion of the thoracolumbar spine was 0 to 80 degrees of forward flexion, 10 degrees of extension, lateral bending of 20 degrees in both directions, and rotation of 20 degrees in both directions.  Deep tendon reflexes were equal at the knees and ankles, motor testing showed strength of 5/5 in all tested groups, sensation was intact throughout the upper and lower extremities, there was no muscle atrophy of any extremity, and straight leg raises were negative.  The examiner diagnosed chronic thoracolumbar spine strain superimposed on early degenerative changes.  The examiner noted that x-rays confirmed the degenerative disease.  The examiner stated that he "would not expect flare-ups at this time" and opined that the Veteran "should be able to continue to function in his current occupation into the immediate future."

Subsequent treatment notes continued to indicate complaints of back pain, but also documented relatively mild symptoms and functional impairments.  See, e.g., July 2009 Private Treatment Note ("Back - Appears normal; spinal curves normal; full ROM; minor tenderness midback L-4/5 [with] palpation.  Leg lifts normal ROM [without] pain; SI joint nontender.").

The Veteran underwent a second VA examination in April 2012.  The examiner carefully and accurately reviewed the Veteran's relevant medical history, including that the Veteran had not lost any time from work during the last twelve months, that he did not have any radicular pain, and that he continued to have stiffness and early morning pain.  The Veteran reported being able to walk for "unlimited distance on level ground", but that he had gnawing pain during the day and an inability to run.  Standing in place increased his pain.  His job was primarily a desk job.  He reported flare-ups consisting of increased pain after long periods of standing.

Physical examination revealed forward flexion of 90 degrees or greater, extension of 20 degrees, and lateral flexion (left and right) of 30 degrees or greater, all with no objective evidence of painful motion.  The Veteran had lateral rotation (left and right) of 30 degrees or greater with objective evidence of painful motion at 30 degrees or greater.  There were no decreases in range of motion after repetitive-use testing.  The Veteran did not have any functional loss and/or functional impairment of the back, localized pain or tenderness, guarding, or muscle spasm.  Muscle strength testing was normal in all respects and there was no muscle atrophy.  Reflexes at the knee were normal, but were absent in the ankle bilaterally.  Sensory examination of the lower extremities was normal and straight leg testing was negative.  The Veteran did not have radicular pain, any other signs or symptoms due to radiculopathy, or any other neurological abnormalities.  The Veteran also did not have IVDS.  The examiner indicated, based on x-rays, that the Veteran did not have arthritis of the thoracolumbar spine.  He opined that the Veteran's back condition did not impact his ability to work.  He concluded:  "Condition of lower back is that of myofascial back pain chronic with recurrent muscle spasm and is definitely made worse by his weight.  Condition is felt to be mild with pt rating his pain as average of 4/10."

Subsequent treatment records document back pain that affected the Veteran's walking and occasionally flared-up with overactivity, but that did not impact range of motion.  See February 2014 VA Primary Care Note ("back pain got worse with weight gain and limits some activity like walking"); June 2015 Private Progress Note ("Back exam - full range of motion, no tenderness, palpable spasm, or pain on motion.  5/5 MS [muscle strength] diffusely.  Able to ambulate well.  Moves on and off the exam table without difficulty.  Straight leg test neg bl."; "[Back] pain flairs [sic] with overactivity.").  The Board also recognizes that the Veteran has stated, in his Board hearing and to medical providers, that his joint pains (including back pain) affect his sleep.  See, e.g., July 2015 VA Primary Care Note ("Restless legs, nocturnal restlessness from back pain.").

As an initial matter, the Board notes that there are no range of motion findings that meet the criteria for any rating higher than 10 percent.  His forward flexion has never been measured as less than 80 degrees and his combined range of motion has always well-exceeded 120 degrees.  Further, while muscle spasm has been noted, no medical professional has found that the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Similarly, there is no competent medical evidence that the Veteran's back disability results in any associated, objective neurological abnormalities.  In short, the medical evidence does not indicate that the Veteran meets any of the objective schedular criteria for a rating in excess of 10 percent for a thoracolumbar spine disability.

However, that is not the end of the matter.  The Board, under controlling regulations and case law, must also consider the Veteran's pain, stiffness, fatigue, and flare-ups, as well as the associated functional limitations.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Applying these factors, the Board finds that the medical evidence and the Veteran's testimony support finding his symptoms and functional limitations most closely approximate the criteria for a 30 percent rating under DC 5237.  In making this determination, the Board notes that, although the Veteran's gait has always been noted to be normal, his back disability, particularly including the flare-ups that increase his pain, have affected his ability to walk for distance or up inclines.  In addition, the condition affects his ability to stand in place.  The Veteran also credibly testified about the limitations his pain and flare-ups cause with respect to his activities of daily living, including chores around the house.  Based on all the evidence and applying the DeLuca factors, the Board finds that the severity of the Veteran's back disability more closely approximates the criteria for a 20 percent rating, the next higher rating after the currently assigned 10 percent rating.

In making that finding, the Board has also considered the effects of pain on the Veteran's sleep as reported in the medical records.  The evidence does not warrant assigning a separate rating for the sleep disturbance (the record does not indicate, for example, persistent hyper somnolence), but the evidence of some sleep disturbance due to pain does support assigning a 20 percent, rather than 10 percent, rating for the back disability.

The Veteran's symptoms and associated functional limitations do not, however, meet or more closely approximate the criteria for any higher rating.  He does not have ankylosis of the thoracolumbar spine and his range of motion has always been tested as permitting at least 80 degrees of forward flexion.  He has also never been diagnosed with IVDS, so those alternative criteria are not applicable.  While the DeLuca factors support a rating of 20 percent rather than 10 percent, they do not support any higher rating.  The Veteran is still capable of walking long distances on level ground and the effects on his occupational functioning are mild.  While his ability to, for example, climb under his RV or rake leaves has been adversely impacted, the evidence does not indicate the sorts of functional limitations that would be typical for a veteran with an ankylosed back or forward flexion limited to 30 degrees or less.

The Board finds, based on the greater weight of the evidence, that the Veteran's symptoms and functional limitations most closely approximate the criteria for a 20 percent rating under DC 5237, but do not meet or more closely approximate the criteria for any higher rating.  Accordingly, the Board grants entitlement to an initial evaluation in excess of 30 percent, but no higher, for the Veteran's service-connected back disability (lumbar strain).  38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5237.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the back disability warranted a higher rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).



IV.  Additional Considerations

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for each disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

With respect to the Veteran's back disability, the VA examinations expressly addressed each of the schedular criteria and the assigned schedular rating is based on symptoms expressly contemplated by the schedular criteria (i.e. limitation on range of motion, pain, weakness, etc.).  As discussed above, these symptoms and their associated functional impacts were all considered in assigning the 20 percent rating.  In addition, the Board has considered all of the Veteran's symptoms (including those identified by medical professionals and those he has reported) in assigning a schedular evaluation and those symptoms are expressly contemplated by the relevant schedular criteria.  The Board has also considered and applied the DeLuca factors and relevant regulations in evaluating the functional limitations of the Veteran's condition.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.120.  The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected back disability.

Although the diagnostic codes applicable in this case allow for higher ratings for the Veteran's back disability under consideration, the Board fully explained why the higher ratings were not warranted.  The Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities (including those not under consideration here), and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In making this determination, the Board notes that the Veteran's combined schedular rating is, as a result of this decision, 50 percent from December 14, 2007, and that his service-connected disabilities include a back disability now rated as 20 percent disabling, a neck disability rated as 20 percent disabling, irritable bowel syndrome rated as 10 percent disabling, tinnitus rated as 10 percent disabling, and non-compensable hearing loss.  As noted above, the functional impairments of the Veteran's service-connected disabilities are adequately compensated with the assigned schedular ratings.

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for his service-connected back, knee, respiratory, and ankle disabilities is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.

Entitlement to total disability rating based upon individual unemployability (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not explicitly raised the issue of TDIU, though he has alluded to some impacts on his occupational functioning.  See, generally, September 2015 Board Hearing Transcript.  Most directly, he testified that, before retiring from his civilian employment due to advanced age, he "started missing time at work" and, additionally, that he "can't work today."  September 2015 Hearing Tr. at p. 13.  He worked as a production manager for machining and assembly and had difficulty walking between facilities.  Id.

However, the Veteran has not alleged and the evidence of record does not suggest that his service-connected disabilities alone render him unable to obtain and maintain substantially gainful employment.  Id. (TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining and maintaining of substantially gainful employment).  The only medical opinions regarding occupational functioning indicate that his service-connected disabilities did not have a significant impact on his occupational functioning.  See April 2012 VA Examination (opining that his back and neck disabilities did not impact his ability to work); April 2008 VA Examination ("He should be able to continue to function in his current occupation into the immediate future."); January 2013 VA Examination (occupational impact of irritable bowel syndrome limited to:  "would need easy bathroom access").  See, e.g., Rice, 22 Vet. App. at 454-55 (TDIU issue is raised by the record where there is an assertion of unemployability because of service-connected disabilities).  Therefore, an inferred TDIU claim is not raised at this time.

V.  Duties to Notify and to Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In September 2015, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in March 2008 prior to the initial adjudication of his claim.  The contents of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran also received additional notification on multiple occasions regarding the elements of his claim and the evidence required to establish it, including in rating decisions, statements of the case, and during the Board hearing.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  The Veteran has not identified any other relevant records aside from those that are already in evidence.  VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  In April 2008 and April 2012, VA provided the Veteran with medical examinations with respect the disability at issue in this decision.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  There is no indication his condition has changed in any way since the 2012 examination that would warrant remanding for another exam.  VA has no obligation to obtain further medical examinations or opinions in connection with the claim on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial disability rating of 20 percent, but no higher, for service-connected lumbar strain is granted, subject to the laws and regulations governing the award of monetary benefits.

The appeal with respect to the issues of entitlement to an initial disability rating in excess of 20 percent for service-connected cervical strain and entitlement to service connection for a sinus condition, onychomycosis, bilateral feet, and eczema are dismissed.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


